Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the listing of claims filed on February 7, 2020. Claims 1-20 are currently pending. 

Examiner’s Note
The claimed processor is being interpreted to be hardware based on the applicant’s specifications. Paragraphs 39-40, amongst other sections, of the presently filed application support this interpretation. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al (US PGPub No: 2020/0052981) in view of Purushothaman et al (US Patent No: 11,138,168), hereafter referred to as Pandey and Purushothaman, respectively. 

With regards to claim 1, Pandey teaches through Purushothaman, a system for root cause analysis of wireless network failures comprising: an aggregator which receives data on network anomalies from at least one network node; a correlator which receives data on network issues from a group comprising an aggregator; an anomaly detector (Pandey teaches a network with a cloud service that detects anomalies using a machine learning based anomaly detector; see paragraph 11, Pandey. The network data is collected by a data collection platform (i.e. aggregator); see paragraphs 45-47, Pandey. A mapper (i.e. correlator) maps received data for the cloud service; see paragraph 46, Pandey);

a machine learning processor which receives network status data from a group comprising: the correlators; a configuration management watchdog; and a network watchdog (see Purushothaman below); 

and wherein the machine learning processor is physically configured to analyze the network status data to determine and select a most likely cause or solution (Pandey teaches the machine learning based analyzer analyzing mapped data to understand the monitored network and remediate potential problems/issues before they happen; see paragraph 47, Pandey)

from a plurality of possible solutions based on past problems and previous solutions (see Purushothaman below); 

a root cause analysis operator in communication with the machine learning processor comprising a root cause processor physically configured to analyze the possible root cause and create a response selected from at least one of the following: report; actions; alerts; and optimization (Pandey explains analyzing and determining a root cause of a network problem/anomaly; see paragraphs 48, 57, 68, and 77-79, Pandey. Test result used to identify the root cause of the anomaly can be provided via a report; see paragraph 77, Pandey. Operation adjustments can also be signaled/alerted to achieve better QoS (i.e. optimization), such as switching to a different AP (i.e. action); see paragraphs 50 and 55, Pandey).  

While Pandey teaches a network that uses machine learning to provide network assurance, Pandey does not explicitly cite the machine learning processor receiving status data from a group comprising correlators, configuration management watchdog, and network watchdog. In addition, while Pandey teaches the use of machine learning to remediate problems, Pandey does not explicitly cite the solutions being based on past problems/solutions. In the same field of endeavor, Purushothaman also teaches a network that uses machine learning for resolving errors; see abstract, Purushothaman. In particular, Purushothaman teaches the machine learning engine monitoring results of predicted solutions and building a solutions knowledge database; see column 4, lines 39-44, Purushothaman. This includes historical data stored; see column 13, line 59 – column 14, line 4, Purushothaman. 
Furthermore Purushothaman teaches the machine learning engine culls and/or collates inputs from various sources including logging tools and system performance tools (i.e. network watchdog). Weights can be associated with correlations (hence correlators are implicit) between different computing systems. Correlations can be between hardware type and/or configuration settings (since configuration management occurs, a watchdog is implicit); see column 4, lines 45-65, Purushothaman. The use of machine learning to resolve network resource problems helps reduce time and/or cost; see column 4, lines 20-23, Purushothaman. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Purushothaman with those of Pandey to reduce time and cost when resolving network problems. 


With regards to claim 2, Pandey teaches through Purushothaman, the system further comprising a cost optimizer which reviews the response from the root cause analysis operator and determines at least one of response to be selected (Pandey teaches utilizing machine learning to optimize parameters that minimize costs; see paragraph 36, Pandey).  

With regards to claim 3, Pandey teaches through Purushothaman, the system wherein nodes comprise root cause analysis elements in communication with the wireless network which track their status and report their status to an aggregator (Pandey teaches analyzing a wireless network to assess the root cause of a condition; see paragraph 50, Pandey).  

With regards to claim 4, Pandey teaches through Purushothaman, the system wherein the aggregator receives data from nodes wherein the data comprises at least one from the group comprising parameter changes; neighbor changes; tilt changes; current parameters; current neighbors; and changes on neighbors (See paragraphs 13 and 38, Pandey).  

With regards to claim 5, Pandey teaches through Purushothaman, the system wherein proprietary databases of previous data and solutions are used to further train a machine learning system (See machine-learning analyzer specifically tailored for use cases where machine learning is the only viable approach due to high dimensionality of the dataset and pattern; see paragraph 52, Pandey).  

With regards to claim 6, Pandey teaches through Purushothaman, the system wherein the machine learning system selects a correction for a problem and validates the correction occurred (Purushothaman teaches using machine learning to help select solutions based on ranking and reporting the success of the solution; see column 14, line 51 – column 15, line 13, Purushothaman. The use of machine learning to resolve network resource problems helps reduce time and/or cost; see column 4, lines 20-23, Purushothaman. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Purushothaman with those of Pandey to reduce time and cost when resolving network problems).  

With regards to claim 7, Pandey teaches through Purushothaman, the system wherein if the system cannot validate the correction has occurred, the system communicates alerts to supervisors (see sending information to the network administrator; see paragraph 50, Pandey).  

With regards to claims 8, 14, and 20, Pandey teaches through Purushothaman, the system further comprising a mechanical device which is adapted to implement solutions to implement the action identified as the response (Purushothaman teaches a network that uses machine learning for resolving errors; see abstract, Purushothaman. In particular, Purushothaman teaches the machine learning engine monitoring results of predicted solutions and building a solutions knowledge database; see column 4, lines 39-44, Purushothaman. The system can be implemented completely as hardware or a combination of software and hardware; see column 3, lines 56-59, Purushothaman. The use of machine learning to resolve network resource problems helps reduce time and/or cost; see column 4, lines 20-23, Purushothaman. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Purushothaman with those of Pandey to reduce time and cost when resolving network problems).  


With regards to claims 9 and 15, Pandey teaches through Purushothaman, a method for root cause analysis of wireless network failures comprising: collecting network data at network nodes; communicating the network data to an aggregator where the network data is aggregated into aggregate data; communicating the aggregate data to a correlator; communicating anomaly data to the correlator (Pandey teaches a network with a cloud service that detects anomalies using a machine learning based anomaly detector; see paragraph 11, Pandey. The network data is collected by a data collection platform (i.e. aggregator); see paragraphs 45-47, Pandey. A mapper (i.e. correlator) maps received data for the cloud service; see paragraph 46, Pandey);

analyzing the aggregate data and anomaly data to determine root cause data (Pandey teaches the machine learning based analyzer analyzing mapped data to understand the monitored network and remediate potential problems/issues before they happen; see paragraph 47, Pandey. Pandey explains analyzing and determining a root cause of a network problem/anomaly; see paragraphs 48, 57, 68, and 77-79, Pandey); 

receiving at a machine learning processor network data wherein network status data comprises, the root cause data; configuration data from a configuration management watchdog; and network watchdog data (see Purushothaman below); 

and analyzing the network data to determine and select a most likely solution from a plurality of solutions based on past problems and previous solutions; analyzing in a root cause analysis operator possible solutions; determining a ranking of possible solutions (see Purushothaman below); 

create a response to the root cause by following the ranking of possible solutions; communicating the response to the network; monitoring if the response has a desired result; if the response does not have the desired result, selecting a subsequent response; and if the subsequent response does not have the desired result, communicating an alert to a supervisor (Pandey explains analyzing and determining a root cause of a network problem/anomaly; see paragraphs 48, 57, 68, and 77-79, Pandey. Test result used to identify the root cause of the anomaly can be provided via a report; see paragraph 77, Pandey. Operation adjustments can also be signaled/alerted to achieve better QoS, such as switching to a different AP; see paragraphs 50 and 55, Pandey).
While Pandey teaches a network that uses machine learning to provide network assurance, Pandey does not explicitly cite the machine learning processor receiving status data from a group comprising correlators, configuration management watchdog, and network watchdog. In addition, while Pandey teaches the use of machine learning to remediate problems, Pandey does not explicitly cite the solutions being based on past problems/solutions. In the same field of endeavor, Purushothaman also teaches a network that uses machine learning for resolving errors; see abstract, Purushothaman. In particular, Purushothaman teaches the machine learning engine monitoring results of predicted solutions and building a solutions knowledge database; see column 4, lines 39-44, Purushothaman. This includes historical data stored; see column 13, line 59 – column 14, line 4, Purushothaman. Purushothaman goes on to also teach how the plurality of solutions can be ranked based on historical success/failure rate.. As such, more successful solutions can be tried first; see column 14, line 51 – column 15, line 13, Purushothaman. 
Furthermore Purushothaman teaches the machine learning engine culls and/or collates inputs from various sources including logging tools and system performance tools (i.e. network watchdog). Weights can be associated with correlations (hence correlators are implicit) between different computing systems. Correlations can be between hardware type and/or configuration settings (since configuration management occurs, a watchdog is implicit); see column 4, lines 45-65, Purushothaman. The use of machine learning to resolve network resource problems helps reduce time and/or cost; see column 4, lines 20-23, Purushothaman. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Purushothaman with those of Pandey to reduce time and cost when resolving network problems. 


With regards to claims 10 and 16, Pandey teaches through Purushothaman, the method further comprising determining a ranking of responses according to a ranking algorithm wherein the ranking represents radio frequency analysis and impact; and implementing the responses in order of the determined ranking (See RF parameters selection based on signal strength; see paragraphs 69-70, Pandey).  

With regards to claims 11 and 17, Pandey teaches through Purushothaman, the method wherein the responses are communicated to a task manager (See RF parameters and AP load in the context of client selection and signal strength; see paragraphs 69-70, Pandey).  

With regards to claims 12 and 18, Pandey teaches through Purushothaman, the method wherein responses are selected from a group comprising:  a report; actions; alerts; and optimization steps (Pandey explains analyzing and determining a root cause of a network problem/anomaly; see paragraphs 48, 57, 68, and 77-79, Pandey. Test result used to identify the root cause of the anomaly can be provided via a report; see paragraph 77, Pandey. Operation adjustments can also be signaled/alerted to achieve better QoS (i.e. optimization), such as switching to a different AP (i.e. action); see paragraphs 50 and 55, Pandey).  

With regards to claims 13 and 19, Pandey teaches through Purushothaman, the method further comprising using a machine learning system to analyze past problems and solutions; and improving problem response and solutions based on the machine learning system (Purushothaman also teaches a network that uses machine learning for resolving errors; see abstract, Purushothaman. In particular, Purushothaman teaches the machine learning engine monitoring results of predicted solutions and building a solutions knowledge database; see column 4, lines 39-44, Purushothaman. This includes historical data stored; see column 13, line 59 – column 14, line 4, Purushothaman. Purushothaman goes on to also teach how the plurality of solutions can be ranked based on historical success/failure rate.. As such, more successful solutions can be tried first; see column 14, line 51 – column 15, line 13, Purushothaman).

The obviousness motivation applied to independent claims 1, 9, and 15 are applicable to their respective dependent claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455